Title: To Benjamin Franklin from John Adams, 29 June 1780
From: Adams, John
To: Franklin, Benjamin


Sir
Paris June 29th. 1780
I have the honor to inclose a Copy of the letter of the Comte De Vergennes, to me, of the 21st. of this Month, and a Copy of my Answer to his Excellency of the 22d.
This Correspondence is upon a subject, that has lain much out of the way of my particular pursuits, and therefore I may be inaccurate in some things, but in the principles I am well persuaded I am right— I hope that things are explained so as to be intelligible, and that there is nothing inconsistant with that decency, which ought in such a Case to be observed.

If your Excellency thinks me materially wrong in any Thing, I shou’d be much obliged to you to point it out to me, for I am open to Conviction.
This Affair in America is a very tender and dangerous business, and requires all the Address, as well as Firmness of Congress to extricate the Country out of the Embarrassments arising from it: And there is no possible System, I believe, that cou’d give universal Satisfaction to all, but this appears to me, to promise to give more general satisfaction than any other that I have ever heard suggested. I have the honor to be with much Respect Your Excellency’s most obedient and most humble Servant
John Adams
I have added Copies of the whole Correspondence.His Excellency Dr. Franklin
